DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 11 are currently pending and considered below.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “delay degree” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 – 6 and 11 recites element “delay degree”. However, there is no description on what the delay degree is in the specification or in the originally filed claim. Furthermore, how it is determined is also not shown in specification or in the originally filed claims. Appropriate correction and clarification is required.
Claims 7 – 10 depend from claim 1 hence carry same deficiency.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 6 and 11 recites element “delay degree”. The examiner is unsure how it is implemented in the claim limitation of “perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation” is done due to lack of definition for delay degree. Furthermore, there is no real explanation how the process of setting is taking place other than the process use certain data such as steering wheel angle and turning angle of the wheels.  Therefore, Appropriate corrections and clarifications are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP 2004-306717) in view of Onada (JP 5141311 B2).

As per claims 1 and 11, Kubota teaches a steering system comprising an electronic control unit configured to: 
set a ratio of a turning angle change amount with respect to a steering angle change amount in a first steering angle area to be larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second steering angle area, a steering angle of the second steering angle area being smaller than the steering angle of the first steering angle area (See at least figure 5 and paragraph 38; via In other words, as shown in FIG. 5, in the gear ratio setting unit 10 a of the 2 embodiment, the relationship of the steering angle δ 
(1) The absolute value of the steering angle θ is approximately 40 ° (= θ 1), and the absolute value of the steering angle δ is approximately 5 °.
(2) The absolute value of the steering angle θ is approximately 90 ° (= θ 2), and the absolute value of the steering angle δ is approximately 20 °.
(3) steering angle absolute value | Theta| 140. degree. (=. theta. sub. 3) Delta| A gear ratio Δ θ/ Δ δ is fixed in a section (1) and a section (3) in 3 sections of a lock position, a steering angle θ, an d a steering angle θ of (1) 0 to θ 1, (2) θ 1 to θ 2, and (3) θ 2 to θ 3, and a relationship of a steering angle (θ) and a steering angle (δ) in a section (2) is smoothly connected to a section (1) and a section (3));

    PNG
    media_image1.png
    798
    1022
    media_image1.png
    Greyscale

but does not explicitly teach elements of: 
perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of 
Onoda teaches elements of:
perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation (As best understood by the Examiner, see at least page 7 – 8; via the determination processing unit 114 in the present embodiment adds a low-pass filter process with a predetermined cutoff frequency to the detected value of the steering wheel operation amount. Further, in order to compensate for the phase delay corresponding to the filter characteristics, a value obtained by further adding a phase correction process with a predetermined correction amount to the value is regarded as an ideal value of the steering wheel operation amount).
Both Kubota and Onoda teach steering control using steering wheel angle in relation to turn angle of the wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include perform a first process of setting a delay degree of a change in turning angle with respect to a change in steering angle in the first steering angle area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second steering angle area regardless of a turning-over operation or a turning-back operation as taught by Onoda in the system of Kubota, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 

As per claim 2, Kubota and Onada teach element of: 
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously changes from the second steering angle area to the first steering angle area  (Kubota, see at least figure 5 and paragraph 38), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously changes from the second steering angle area to the first steering angle area in the first process (Onoda, see at least page 7 – 8).  

As per claim 3, Kubota and Onada teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously increases from the second steering angle area to the first steering angle area (Kubota, see at least figure 5 and paragraph 38), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously increases from the TSN201803387US00 TFN180127-US 28 second steering angle area to the first steering angle area in the first process (Onoda, see at least page 7 – 8).  

As per claim 7, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining a correction target turning angle by passing the target turning angle through a low-pass filter, and a process of controlling the turning motor according to the correction target turning angle (Onada, see at least page 7 – 8), and 
the first process includes a process of setting a cut-off frequency of the low-pass filter in the first steering angle area to be smaller than the cut-off frequency of the low-pass filter in the second steering angle area (Onada, see at least page 7 – 8).  

As per claim 8, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining a correction target turning angle by passing the target turning angle through a rate limiter, and a process of controlling the turning motor according to the correction target turning angle (Onada, see at least page 8), and 
the first process includes a process of setting a limitation of the rate limiter in the first steering angle area to be weaker than the limitation of the rate limiter in the second steering angle area (Onada, see at least page 8).  

As per claim 9, Kubota and Onada teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 
the electronic control unit is configured to perform a process of converting the steering angle of the steering member into a target turning angle, a process of obtaining aTSN201803387US00TFN180127-US 30correction target turning angle by passing the target turning angle through a low-pass filter (Onada, see at least page 7 – 8), and 
a process of controlling the turning motor according to the correction target turning angle, and the second process includes a process of setting a cut-off frequency of the low-pass filter in the first vehicle speed area to be smaller than the cut-off frequency of the low-pass filter in the second vehicle speed area (Onada, see at least page 7 – 8).  

Claims 4 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota and Onada and in further view of Sato (JP 2003276623).

As per claim 4, Kubota and Onada teach 
the electronic control unit is configured to further perform a second process of setting the delay degree of the change in turning angle with respect to the change in steering angle in the first vehicle speed area to be larger than the delay degree of the change in turning angle with respect to the change in steering angle in the second vehicle speed area (Onoda, see at least page 7 – 8).  
However, Kubota and Onada does not explicitly teach element of:

Sato teaches element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount in a first vehicle speed area is larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second vehicle speed area, a vehicle speed of the second vehicle speed area being higher than the vehicle speed of the first vehicle speed area (Sato, paragraph 28 and 45 – 46). 
Kubota, Onada and Sato are all in analogous art of controlling steering of a vehicle utilizing steering angle and wheel turning angles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount in a first vehicle speed area is larger than the ratio of the turning angle change amount with respect to the steering angle change amount in a second vehicle speed area, a vehicle speed of the second vehicle speed area being higher than the vehicle speed of the first vehicle speed area as taught by Sato in the system of Kubota and Onada, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Kubota, Onada and Sato teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously changes from the second vehicle speed area to the first vehicle speed area (Sato, See at least figure 4), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously changes from the second vehicle speed area to the first vehicle speed area in the second process (Sato, See at least figure 4).  

As per claim 6, Kubota, Onada and Sato teach element of:
wherein the steering system is configured such that the ratio of the turning angle change amount with respect to the steering angle change amount continuously increases from the second vehicle speed area to the first vehicle speed area (Sato, See at least figure 4), and 
the electronic control unit is configured such that the delay degree of the change in turning angle with respect to the change in steering angle continuously increases from the second vehicle speed area to the first vehicle speed area in the second process (Sato, See at least figure 4).  

As per claim 10, Kubota, Onada and Sato teach element of:
a steering mechanism that turns a steered wheel by a turning motor while not being mechanically connected to a steering member (Onada, see at least page 1), wherein 

a process of controlling the turning motor according to the correction target turning angle, and the second process includes a process of setting a limitation of the rate limiter in the first vehicle speed area to be weaker than the limitation of the rate limiter in the second vehicle speed area (Onada, see at least paragraph 4 and 6 – 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubaki (US 10351168) disclsoes electric power steering apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662